Opinion oe the Court by
Judge Peters :
The appellant alleges in the petition that when appellee’s horse was taken, those who took him left a horse worth, then seventy-five dollars in possession of appellee which he disposed of, and converted to his own use; this allegation is admitted by the demurrer, and if true all that he could be legally entitled to, even if appellant’s son was responsible for the taking, would be the difference between the value of his horse when taken, and of the one left with, and converted by him, and all that he demanded and received over and above that difference, he is in conscience and law, bound to return.
Moreover, if the son of appellant did not actively participate in the taking of appellee’s horse, or advise, and counsel the taking of him, he could not be made responsible for the conduct of 'those who took him; and the money for the price of the horse coerced from appellant by threats of arrest, and imprisonment of the son, should be returned, and as these were facts, which should have been *509submitted to a jury, if denied and tbe issues properly made up by the pleadings, it was erroneous to sustain tbe demurer to tbe petition. Wherefore, tbe judgment is reversed and tbe cause remanded with directions to overrule tbe demurrer to tbe petition, and for further proceedings consistent herewith.
Palmer, for appellant.
Gilbert, for appellee.